t c summary opinion united_states tax_court donnell l james petitioner v commissioner of internal revenue respondent docket no 3668-02s filed date donnell l james pro_se daniel j parent for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure the court must decide whether petitioner has a written waiver from the custodial_parent so that he is entitled to claimed dependency_exemption deductions for donnell james ii and destiney james some of the facts in this case have been stipulated and are so found petitioner resided in stockton california when his petition was filed during their marriage petitioner and trudy james ms james had two children donnell james ii was born on date and destiney james was born on date on date the notice of entry of judgment for the dissolution of the marriage between petitioner and ms james was entered ms james was awarded sole physical custody of both children and had physical custody during on her federal_income_tax return ms james claimed dependency_exemption deductions for donnell james ii and destiney james following an audit of ms james’ federal_income_tax return respondent allowed ms james the dependency_exemptions for both children on his federal_income_tax return petitioner claimed dependency_exemptions for both children following an inquiry by respondent petitioner provided respondent with a copy of a form_8332 release of claim to exemption for child of divorced or separated parents a copy of this form was also sent to respondent’s service_center at the time petitioner electronically filed his federal_income_tax return along with the form containing petitioner’s signature respondent disallowed the two exemptions claimed by petitioner sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent as defined in sec_152 under sec_152 the term dependent means in pertinent part a son or daughter of the taxpayer over half of whose support was received from the taxpayer sec_152 in the case of a child of divorced parents sec_152 provides in pertinent part that if a child receives over half of his support from his parents who are divorced under a decree of divorce and the child is in the custody of one or both of his parents for more than one-half of the year then the child will be treated as receiving over half of his support from the parent having custody for a greater portion of the calendar_year sec_1_152-4 income_tax regs provides that the term custody is determined by the terms of the most recent decree of divorce because the divorce decree grants ms james full custody of both children she is considered the children’s custodial_parent under sec_152 cafarelli v commissioner tcmemo_1994_265 petitioner as the noncustodial_parent is allowed to claim the children as dependents only if one of three statutory exceptions in sec_152 is met if an exception is met the noncustodial_parent is treated as providing over half of a child’s support we focus on sec_152 the one exception on which petitioner relies sec_152 will apply if the custodial_parent signs a written declaration that such custodial_parent will not claim such child as a dependent and the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year a form_8332 was provided by petitioner ms james signed the form for before other words were added petitioner at trial admitted he wrote the words ‘all future years’ after the reference to on the form_8332 petitioner claimed this was agreed to verbally which is inconsistent with the fact that ms james claimed both children for under the statute the custodial_parent must sign a written declaration releasing his or her claim to the exemption for petitioner had no written declaration signed by the custodial_parent ms james see sec_1_152-4t a q a-4 temporary income_tax regs fed reg date petitioner was not entitled to claim the dependency_exemptions reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
